UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): January 9, 2013 BIOLOGIX HAIR INC. (Exact name of registrant as specified in its charter) Nevada 333-176659 27-4588540 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 82 Avenue Road, Toronto, Ontario, Canada, M5R 2H2 (Address of principal executive offices) (Registrant's telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains forward-looking statements. The forward-looking statements are contained principally in the sections entitled “Description of Business,” “Risk Factors,” and “Management's Discussion and Analysis of Financial Condition and Results of Operations.” These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” below. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “would” and similar expressions intended to identify forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements include, among other things, statements relating to: ● our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; ● our ability to keep up with rapidly changing technologies and evolving industry standards; ● our ability to source our needs for skilled labor, machinery and materials economically; ● the loss of key members of our senior management; and ● uncertainties with respect to the legal and regulatory environment surrounding our treatments. Also, forward-looking statements represent our estimates and assumptions only as of the date of this report. You should read this report and the documents that we reference and filed as exhibits to this report completely and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. As used in this current report, the terms “we”, “us” and “our” refer to Biologix Hair Inc (formerly T & G Apothecary, Inc.) “Biologix Florida” refers to Biologix Hair Inc., a Florida company, which has become our wholly owned subsidiary upon the closing of the transactions discussed below. ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS Reverse Acquisition On November 23, 2012 we entered into a share exchange agreement with Biologix Hair Inc., (“Biologix Florida”), a Florida corporation, and its shareholders.Pursuant to the terms of the share exchange agreement, we agreed to acquire all of the issued and outstanding shares of Biologix Florida’s common stock in exchange for the issuance by our company of 26,430,000 post-split shares of our common stock to the shareholders of Biologix Florida. On December 13, 2012 we effected a forward split of our issued and outstanding shares on a 7 new for 1 old basis, increased our authorized capital to 900,000,000 shares, with $0.001 par value, and changed our name from T & G Apothecary, Inc., to Biologix Hair Inc.Our name change, the increase of our authorized capital and the forward stock split of our issued and outstanding shares of common stock were approved on November 16, 2012 by 57.47% of the holders of our common stock by way of a written consent resolution.We expect that FINRA will provide us with a new ticker symbol, one which better reflects our new name, by January 24, 2013. On January 9, 2013 we closed the share exchange by issuing the required 26,430,000 post-split common shares to the Biologix Florida shareholders.Concurrently our director and officer, Lilia Roberts, cancelled 30,700,000 and transferred 3,300,000 of her 35,000,000 post-split shares of our stock.As a result of these transactions, we had 56,630,000 issued and outstanding common shares upon the closing of the share exchange with Biologix Florida. 2 The reverse acquisition was accounted for as a recapitalization effected by a share exchange, wherein Biologix Florida is considered the acquirer for accounting and financial reporting purposes. The assets and liabilities of the acquired entity have been brought forward at their book value and no goodwill has been recognized. FORM 10 DISCLOSURE As disclosed elsewhere in this report, onJanuary 9, 2013, we acquiredBiologix Florida in a reverse acquisition transaction. Item 2.01(f) of Form 8-K states that if the registrant was a shell company, as we were immediately before the reverse acquisition transaction disclosed under Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form for registration of securities on Form 10. Accordingly, we are providing below the information that would be included in a Form 10 if we were to file a Form 10. Please note that the information provided below relates to the combined enterprises after the acquisition ofBiologix Florida that information relating to periods prior to the date of the reverse acquisition only relate toBiologix Hair Inc., unless otherwise specifically indicated. DESCRIPTION OF BUSINESS Our Corporate History and Background We were incorporated on January 18, 2011, as T&G Apothecary, Inc. Our initial business plan was to develop and market a 100% USDA Certified Organic personal care product line for women, including bath additives and exfoliating facial cleansers. Owing to our inability to raise sufficient financing to execute our business plan, our management began considering alternative strategies, such as business combinations or acquisitions to create value for our shareholders. On August 21, 2012, we received resignations from Carolyne S. Johnson and Scott A. Stupprich.Ms. Johnson resigned as president, chief executive officer, chief financial officer and as a director of our company.Mr. Stupprich resigned as secretary of our company.Their resignations were not the result of any disagreements with our company regarding its operations, policies, practices or otherwise.Concurrently with Ms. Johnson’s and Mr. Stupprich’s resignations, we appointed Lilia Roberts as president, chief executive officer, chief financial officer, secretary, treasurer and as a member to our board of directors, effective August 21, 2012. Also on August 21, 2012, Ms. Roberts acquired a total of 5,000,000 shares of our common stock from Ms. Johnson, our former director and officer, for total consideration of $50,000.The funds used for this share purchase were Ms. Roberts’ personal funds.Ms. Roberts’ 5,000,000 shares amount to approximately 57.47% of our currently issued and outstanding common stock.In conjunction with the sale of her shares Ms. Johnson provided us with a release from any debt owed to her by our company.Both the share purchase agreement and the release are filed as exhibits to this Current Report on Form 8-K. On November 23, 2012 we entered into a share exchange agreement with Biologix Hair Inc., (“Biologix Florida”), a Florida corporation, and its shareholders.Pursuant to the terms of the share exchange agreement, we agreed to acquire all of the issued and outstanding shares of Biologix Florida’s common stock in exchange for the issuance by our company of 26,430,000 post-split shares of our common stock to the shareholders of Biologix Florida. On December 13, 2012 we effected a forward split of our issued and outstanding shares on a 7 new for 1 old basis, increased our authorized capital to 900,000,000 shares, with $0.001 par value, and changed our name from T & G Apothecary, Inc., to Biologix Hair Inc. On January 9, 2013 we closed the share exchange by issuing the required 26,430,000 post-split common shares to the Biologix Florida shareholders.Concurrently our director and officer, Lilia Roberts, cancelled 30,700,000 and transferred 3,300,000 of her 35,000,000 post-split shares of our stock.As a result of these transactions, we had 56,630,000 issued and outstanding common shares upon the closing of the share exchange with Biologix Florida. 3 Overview of Biologix Hair Inc. As a result of the closing of the share exchange agreement with Biologix Florida, Biologix Florida has become our wholly owned subsidiary and we now carry on business as a development stage pharmaceutical and cosmeceutical company.We have only recently begun operations and we rely upon the sale of our securities to fund those operations.We are engaged in the research, development and commercialization of therapeutic pharmaceutical and cosmeceutical products and therapeutic methods for the treatment of human hair loss, including products for hair regeneration, hair loss prevention, and the treatment of alopecia aereata.Currently, our business is focused on the research, development and commercialization of our proprietary drug formula, known as the “Biologix Revive Hair FormulaTM.”The Biologix Revive Hair FormulaTM and the method for its application are marketed as the Biologix Hair Therapy SystemTM.We also intend to develop and market additional complimentary aftercare products under the umbrella of the Biologix Hair Therapy SystemTM, including health supplements, cosmeceutical shampoos, conditioners, creams, and related hair care products. Biologix Hair Inc. was incorporated under the laws of the State of Florida, U.S.A. as Cranium Technologies (USA) Inc. on October 4, 2011. We changed our name to Biologix Hair Inc. (“Biologix”) on December 5, 2011.We have two direct subsidiaries, Biologix Hair (Canada) Inc. (“Biologix Canada”), a company incorporated under the Canada Business Corporations Act, and Biologix Hair Science Ltd. (“Biologix Barbados”), a Barbados corporation.Biologix Barbados has three subsidiaries, Biologix Hair, Panama S.A., a Panama corporation, Biologix Hair South America S.A. a Panama corporation, and Biologix Hair (Hong Kong) Limited, a Hong Kong corporation.Our principal executive office is located at 82 Avenue Road, Toronto, Ontario, Canada, M5R 2H2. The telephone number at our principal executive office is 647-344-5900.Our fiscal year end is December 31. All of our subsidiaries are wholly owned.Our current corporate structure is as follows: Our principal executive offices are located at 82 Avenue Road, Toronto, Ontario, Canada, M5R 2H2. The telephone number at our principal executive office is 647-344-5900. Business Strategy and Development Our business model currently includes the following activities: ● researching and developing our proprietary Biologix Revive Hair FormulaTM to achieve an optimal formulation for efficient mass production, storage and shipping; ● expanding our intellectual property rights in the Biologix Revive Hair FormulaTM by prosecuting patents in strategic jurisdictions, including North America and Europe, among others; ● conducting research and development in preparation of eventual pre-clinical and clinical trials of the Biologix Revive Hair FormulaTM to achieve regulatory approval of the formula in strategic jurisdictions, including North America and Europe, among others; 4 ● establishing a worldwide network of major regional licensees for our current and future products to market and wholesale distribute our products; ● in cooperation with our wholesale distributors in jurisdictions where regulatory approval has been obtained or is not required, identifying, training and certifying a network of health professionals to act as retailers of theBiologix Revive Hair FormulaTM and the Biologix Hair Therapy SystemTM; and ● conducting research and development of cosmeceutical hair care products based upon and complimentary to the Biologix Revive Hair FormulaTM, which will comprise part of the Biologix Hair Therapy SystemTM. Development of the Biologix Revive Hair FormulaTM and the Biologix Hair Therapy SystemTM was initiated by Dr. Guillermo Duran in 1992.Between mid-2004 and late 2011, more than 30,000 treatments of Biologix ReviveTM were administered to 5,000-plus patients by a select private consortium of medical clinicians located in South American jurisdictions where regulatory approval was not required.The participating treatment clinicians subjectively observed and reported positive results for retention of healthy hair and for hair regeneration, including among alopecia areata patients. No side effects were reported.Based on this experience, we intend to optimize the formulation for mass production, storage and shipping and to conduct pre-clinical and clinical research to demonstrate to the relevant regulatory authorities, including the United States Food and Drug Administration, that the product is safe and effective for these uses. In spite the prior successful clinical application of the Biologix Revive Hair FormulaTM in South America, our business will face a wide range of common pharmaceutical industry challenges. For example, the Biologix Revive Hair FormulaTM and any future products that we may develop will be required to undergo a time-consuming, costly and burdensome pre-market approval process in several major markets, including North America and Europe, and we may be unable to obtain regulatory approval for them. We may not commence clinical testing of any products that we may develop and the commercial value of any clinical study that we conduct will depend significantly upon our choice of indication and our patient population selection. If we are unable to commence clinical testing or if we make a poor choice in terms of clinical strategy, we may never achieve revenues. Our clinical trials may also fail to adequately demonstrate the safety or efficacy of our product candidates for our chosen indications, which may force us to abandon our business plan. Even if we are able to ultimately obtain regulatory approval for any products that we may develop, we may never become profitable. We will require substantial additional funds to complete our research and development activities, and if such funds are not available we may need to significantly curtail or cease our operations. We began our research and development activities in June, 2012 and we require financing to complete our research and development activities. Our financing needs may also change substantially because of a number of factors which are difficult to predict or which may be outside of our control; these include increased competition, the costs of protecting rights to our intellectual property, the resources required to complete pre-clinical and clinical studies, and the length and results of the regulatory approval process. Please see the Risk Factors section beginning on page22 of this Current Report for a detailed discussion of the various risks that we will face in carrying out our business plan and product development strategy. To date, we have outsourced all other research and development work in relation to the Biologix Revive Hair FormulaTM to Beijing BIT&GY Pharmaceutical R&D Co. Ltd, a third party laboratory affiliated with the Beijing Institute of Technology (BIT).We anticipate that we will continue to rely on third parties to satisfy our research and development requirements, including pre-clinical and clinical trial planning, laboratory services, data management, statistical services and report writing. until such time as it becomes necessary or cost effective to hire employees to satisfy those requirements. Material Corporate Developments of Biologix Hair Inc. (Biologix Florida) and Biologix Hair Science Ltd. (Biologix Barbados). On December 9, 2011, Cranium Technologies Ltd. (now Biologix Florida) entered into an Intellectual Property License Agreement with Biologix Barbados pursuant to which Biologix Florida acquired a 99 year license to distribute Biologix ReviveTM and the Biologix Hair Therapy SystemTM in the territories of North America, the Caribbean, and Central America.In consideration of the distribution rights, we paid to Biologix Barbados $1,000,000.The distribution rights are subject to a royalty of $50 per injectible vial of Biologix Revive sold in the territory, a 20% gross royalty on any Biologix Hair Therapy SystemTM aftercare products sold in the territory, and a minimum quarterly royalty guarantee of $100,000 for each quarter during the term of the agreement beginning with the quarter ended March 31, 2012. 5 On April 11, 2012 Biologix Barbados entered into an Intellectual Property Purchase and Sale Agreement and Convertible Grid Promissory Note with Hair Research and Science Est., a company incorporated under the laws of the Principality of Liechtenstein. The agreement was subsequently amended by amending agreements dated August 1, 2012 and November 30, 2012, respectively (collectively the “Purchase Agreement”).Pursuant to the Purchase Agreement Biologix Barbados acquired 100% of all right, title and interest throughout the world in and to the Biologix Revive Hair FormulaTM and the Biologix Hair Therapy SystemTM, including all related formulae, products, processes, and technical know-how.The rights acquired pursuant to the agreement were subject only to the reservation of certain rights by the inventor of the formula, which are limited to the exclusive, non-assignable, royalty free right to provide, solely within the City of Barranquilla, Colombia, individual therapeutic treatments and services that employ the formula in relation to Inventor’s private clinical practice located in the City of Barranquilla, Colombia. In full consideration of all rights, title and interest acquired by Biologix Barbados in the Purchase Agreement, Biologix Barbados agreed to pay to Hair Research and Science Est. aggregate consideration of $10,640,000 payable as follows: ●
